Exhibit Execution Version CONTINENTAL AIRLINES, INC., AS ISSUER, TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS TRUSTEE THIRD SUPPLEMENTAL INDENTURE DATED DECEMBER 11, 2009 SUPPLEMENTING AND AMENDING THE INDENTURE DATED AS OF JULY 15, 1997 TABLE OF CONTENTS Page ARTICLE I RELATION TO ORIGINAL INDENTURE; DEFINITIONS AND INCORPORATION BY REFERENCE 2 Section 1.1 Definitions. For all purposes of the Original Indenture and this Third Supplemental Indenture as they relate to the 2015 Notes, except as otherwise expressly provided or unless the context otherwise requires: 2 Section 1.2 Other Definitions 5 ARTICLE II THE SECURITIES 6 Section 2.1 2015 Notes 6 Section 2.2 Conversion Agent 7 Section 2.3 Cancellation 8 ARTICLE IIIPURCHASE UPON FUNDAMENTAL CHANGE8 Section 3.1 Purchase of 2015 Notes at Option of the Holder upon Fundamental Change 8 Section 3.2 Effect of Fundamental Change Purchase Notice 11 Section 3.3 Deposit of Fundamental Change Purchase Price 11 Section 3.4 2015 Note Purchased in Part 12 Section 3.5 Repayment to the Company 12 Section 3.6 Covenant to Comply with Applicable Securities Laws upon Purchase of 2015 Notes 12 ARTICLE IV[RESERVED]13 ARTICLE V DEFAULTS AND REMEDIES 13 Section 5.1 Additional Events of Default 13 ARTICLE VISUPPLEMENTAL INDENTURES13 Section 6.1 Supplemental Indentures 13 ARTICLE VII[RESERVED]14 ARTICLE VIIICONVERSION14 Section 8.1 Conversion Privilege 14 Section 8.2 Conversion Procedure 14 Section 8.3 Fractional Shares 16 Section 8.4 Taxes on Conversion 16 Section 8.5 Company to Provide Stock 16 Section 8.6 Adjustment for Change in Capital Stock 17 Section 8.7 Adjustment for Rights Issue 17 Section 8.8 Adjustment for Other Distributions 19 Section 8.9 When Adjustment May Be Deferred 22 Section 8.10 When No Adjustment Required 22 Section 8.11 Notice of Adjustment 22 Section 8.12 Voluntary Increase 22 Section 8.13 Notice of Certain Transactions 23 Section 8.14 Business Combinations 23 Section 8.15 Adjustment to Shares Delivered Upon Conversion in Connection with a Make Whole Change of Control 24 Section 8.16 Company Determination Final 25 Section 8.17 Trustee’s Adjustment Disclaimer 26 Section 8.18 Simultaneous Adjustments 26 Section 8.19 Successive Adjustments 26 Section 8.20 Rights Issued in Respect of Common Stock Issued upon Conversion 26 ARTICLE IXMISCELLANEOUS27 Section 9.1 Trust Indenture Act Controls 27 Section 9.2 Concerning the Trustee; Force Majeure 27 Section 9.3 Supplemental Indenture Controls 27 Section 9.4 Rules by Paying Agent, Conversion Agent and Registrar 27 Section 9.5 Calculations 27 Section 9.6 Governing Law 27 Section 9.7 Multiple Originals 28 Section 9.8 Benefits of Third Supplemental Indenture 28 Section 9.9 Confirmation of Indenture 28 Section 9.10 Headings and Table of Contents 28 Schedule AMake Whole Change of Control Table Exhibit AForm of 2015 Note i THIS THIRD SUPPLEMENTAL INDENTURE, dated as of December 11, 2009, (hereinafter called the “Third Supplemental Indenture”), is between CONTINENTAL AIRLINES, INC., a Delaware Corporation (hereinafter called the “Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association duly organized and existing under the laws of the United States of America, as successor trustee under the Original Indenture referred to below (hereinafter called the “Trustee”). RECITALS OF THE COMPANY WHEREAS, The Company and the Trustee (as successor to Bank One, N.A.) are parties to an Indenture, dated as of July15, 1997 (the “Original Indenture”), relating to the issuance from time to time by the Company of its Securities on terms to be specified at the time of issuance, as supplemented and amended by the First Supplemental Indenture, dated as of January 23, 2002 (the “First Supplemental Indenture”) and the Second Supplemental Indenture, dated as of November 13, 2006 (the “Second Supplemental Indenture”); WHEREAS, the Company has duly authorized the creation of a series of its Securities denominated its “4.5% Convertible Notes due 2015” (such Securities, as they may be amended from time to time, being referred to herein as the “2015 Notes”); WHEREAS, the Company has duly authorized the execution and delivery of this Third Supplemental Indenture in order to provide for the issuance of the 2015 Notes; WHEREAS, the Company has requested the Trustee, and the Trustee has agreed, to join with it in the execution and delivery of this Third Supplemental Indenture; WHEREAS, Section 8.1(7) of the Original Indenture provides that the Company, acting pursuant to a Board Resolution, and the Trustee, at any time and from time to time, may enter into an indenture supplemental to the Original Indenture, without the consent of any Holders of Securities, to establish the form and terms of Securities of any series as permitted by Sections 2.1 and 3.1 of the Original Indenture; WHEREAS, on the basis of the foregoing, the Trustee has determined that this Third Supplemental Indenture is in form satisfactory to it; WHEREAS, the Company has furnished the Trustee with an Officers’ Certificate and an Opinion of Counsel complying with the requirements of Section 8.4 of the Original Indenture, stating that the execution of this Third Supplemental Indenture is authorized or permitted by the Original Indenture, and has delivered to the Trustee a Board Resolution authorizing the execution and delivery of this Third Supplemental Indenture; WHEREAS, all things necessary to make this Third Supplemental Indenture a valid agreement of the Company and the Trustee and a valid amendment of and supplement to the Original Indenture have been done.The entry into this Third Supplemental Indenture by the parties hereto is in all respects authorized by the provisions of the Original Indenture; WHEREAS, the Company has duly authorized the execution and delivery of this Third Supplemental Indenture, and all things necessary have been done to make the 2015 Notes, when executed by the Company and authenticated and delivered hereunder and duly issued by the Company, the valid obligations of the Company, and to make this Third Supplemental Indenture a valid agreement of the Company, in accordance with their and its terms; NOW THEREFORE: It is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the 2015 Notes, as follows: ARTICLE I RELATION TO ORIGINAL INDENTURE; DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1Definitions. For all purposes of the Original Indenture and this Third Supplemental Indenture as they relate to the 2015 Notes, except as otherwise expressly provided or unless the context otherwise requires: (a) the terms defined in this Article have the meanings assigned to them in this Article; (b) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Third Supplemental Indenture as a whole and not to any particular Article, Section or other subdivision; and (c) capitalized terms used but not defined herein are used as they are defined in the Original Indenture. (i)“Applicable Procedures” means, with respect to any transfer or transaction involving a Global Security or beneficial interest therein, the rules and procedures of the Depositary for such 2015 Note, in each case to the extent applicable to such transaction and as in effect from time to time. (ii)“Business Day” is any weekday that is not a day on which banking institutions in The City of New York are authorized or obligated to close. (iii)“Capital Stock” for any Person means any and all shares, interests, rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) stock or other equity issued by that Person. (iv)A “Change of Control” means the occurrence of any of the following after the Issue Date: 1. any “person” or “group” within the meaning of Section 13(d) of the Exchange Act, other than the Company, any Subsidiary of the Company, or any employee benefit plan of the Company or any of its Subsidiaries, files a Schedule TO or any schedule, form or report under the Exchange Act, disclosing that such person or group has become the direct or indirect ultimate “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the Company’s common equity representing more than 50% of the voting power of the Company’s common equity entitled to vote generally in the election of directors; or 2. consummation of any share exchange, consolidation or merger of the Company pursuant to which all or substantially all of the Company’s Common Stock will be converted into cash, securities or other property or any sale, lease or other transfer in one transaction or a series of transactions of all or substantially all of the consolidated assets of the Company and its Subsidiaries, taken as a whole, to any Person other than the Company or one or more of its Subsidiaries; provided, however, that a transaction where the holders of the Company’s common equity immediately prior to such transaction have, directly or indirectly, more than 50% of the aggregate voting power of all classes of common equity of the continuing or surviving corporation (or parent thereof) or transferee entitled to vote generally in the election of directors immediately after such event shall not be a Change of Control. A Change of Control shall not be deemed to have occurred in respect of any of the foregoing, however, if at least 90% of the consideration, excluding cash payments for fractional shares, in the transaction or transactions that would, but for the operation of this paragraph, constitute a Change of Control consists of shares of capital stock (as defined in the following sentence) (or depositary shares or receipts in respect thereof) traded on a United States national securities exchange or quoted on a national automated dealer quotation system or which will be so traded or quoted when issued or exchanged in connection with the Change of Control (these securities being referred to as “Publicly Traded
